UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

LAKE CHARLES DIVISION
KELVIN MOSES #600226 CASE NO. 2:17-CV-01595 SEC P
VERSUS JUDGE JAMES D. CAIN, JR.
GEO ET AL MAGISTRATE JUDGE KAY
JUDGMENT

Before the court is a Report and Recommendation [doc. 28] filed by Magistrate
Judge Kathleen Kay on a Motion for Summary Judgment [doc. 25] filed by Keith Cooley
and Terry Langley, the only remaining defendants in this civil rights suit filed by Louisiana
Department of Corrections inmate Kelvin Moses. Moses did not oppose the Motion for
Summary Judgment and has not filed any objection to the Magistrate Judge’s Report and
Recommendation. His time for doing so has now passed.

Upon review of the Report and Recommendation, the undersigned determines that
the findings of fact and conclusions of law are correct under the applicable law except in
one respect: the recommendation that the claims in this matter be dismissed without
prejudice. Langley and Cooley have succeeded in showing that there is no genuine issue
of material fact and that Moses cannot prevail on his claims of constitutional violations
under 42 U.S.C. § 1983. The claims should instead be dismissed with prejudice.
Accordingly,

The Report and Recommendation [doc. 28] is ACCEPTED IN PART and

REJECTED IN PART as described above. IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the Motion for Summary Judgment [doc. 25] be GRANTED and
that all remaining claims in this matter be DISMISSED WITH PREJUDICE, with the

parties to bear their own costs.

THUS DONE in Chambers on this 7 K day of A. geo] , 2019.

CA oD

<— JAMES D. CAIN, JR. —
UNITED STATES DISTRICT JUDGE
